Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 1 of 32 PageID #: 536



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 BLUE SPIKE LLC

                       Plaintiff,                  Civil Action No. 1:18-CV-01512-LPS
        v.

 DISH NETWORK CORPORATION,                         JURY TRIAL DEMANDED
 DISH NETWORK L.L.C., AND DISH
 NETWORK SERVICE L.L.C.,



                       Defendants.


             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Blue Spike LLC (“Blue Spike” or “Plaintiff”), for its First Amended Complaint

 against Defendants Dish Network Corporation, Dish Network L.L.C., and Dish Network Service

 L.L.C, (referred to collectively herein as “Dish” or “Defendant”), alleges the following:

                                    NATURE OF THE ACTION

        1.      This is an action for patent infringement arising under the Patent Laws of the

 United States, 35 U.S.C. § 1 et seq.

                                          THE PARTIES

        2.      Plaintiff Blue Spike is a limited liability company organized under the laws of the

 State of Texas with a place of business at 1820 Shiloh Road, Suite 1201-C, Tyler, Texas 75703.

        3.      Upon information and belief, Defendant Dish Network Corporation is a

 corporation established under the laws of the State of Nevada, with a principal place of business

 at 9601 S. Meridian Boulevard, Englewood, Colorado 80112. Defendant can be served through




                                                                                       Page 1 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 2 of 32 PageID #: 537



 its registered agent, CSC Services of Nevada, Inc., located at 2215-B Renaissance Drive, Las

 Vegas, Nevada 89119.

         4.      Upon information and belief Defendant Dish Network L.L.C. is established under

 the laws of the State of Colorado, with a principal place of business at 9601 S. Meridian

 Boulevard, Englewood, Colorado 80112. Defendant can be served through its registered agent,

 Corporation Service Company d/b/a CSC – Lawyers Incorporating Service Company, located at

 211 E. 7th Street, Suite 620, Austin, Texas 78701.

         5.      Upon information and belief Defendant Dish Network Service L.L.C. established

 under the laws of the State of Colorado, with a principal place of business at 9601 S. Meridian

 Boulevard, Englewood, Colorado 80112. Defendant can be served through its registered agent,

 Corporation Service Company d/b/a CSC – Lawyers Incorporating Service Company, located at

 211 E. 7th Street, Suite 620, Austin, Texas 78701.

         6.      Upon information and belief, Dish sells, offers to sell, and/or uses products and

 services throughout the United States, including in this judicial district, and introduces infringing

 products and services into the stream of commerce knowing that they would be sold and/or used

 in this judicial district and elsewhere in the United States.

                                  JURISDICTION AND VENUE

         7.      This is an action for patent infringement arising under the Patent Laws of the

 United States, Title 35 of the United States Code.

         8.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

         9.      Venue is proper in this judicial district under 28 U.S.C. § 1400(b). Moreover,

 pursuant to the joint motion to transfer filed on September 4, 2018, the parties agreed on transfer

 of venue to this District.



                                                                                         Page 2 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 3 of 32 PageID #: 538



        10.     This Court has personal jurisdiction over Dish under the laws of the State of

 Delaware, due at least to their substantial business in Delaware and in this judicial district,

 directly or through intermediaries, including: (i) at least a portion of the infringements alleged

 herein; and (ii) regularly doing or soliciting business, engaging in other persistent courses of

 conduct and/or deriving substantial revenue from goods and services provided to individuals in

 the State of Delaware. Further, this Court has personal jurisdiction and proper authority to

 exercise venue over Dish because both defendants are incorporated in Delaware and by doing so

 has purposely availed itself of the privileges and benefits of the laws of the State of Delaware.

                                           BACKGROUND

 THE ʼ246, ʼ295, AND ʼ408 PATENTS

        The Invention

        11.     Scott A. Moskowitz and Michael Berry are the inventors of U.S. Patent Nos.

 7,475,246 (“the ʼ246 Patent”). A true and correct copy of the ʼ246 Patent is attached as Exhibit

 A.

        12.     Scott A. Moskowitz and Michael Berry are the inventors of U.S. Patent Nos.

 8,739,295 (“the ʼ295 Patent”). A true and correct copy of the ʼ295 Patent is attached as Exhibit

 B.

        13.     Scott A. Moskowitz is the inventor of U.S. Patent No. 9,934,408 (the ʼ408

 Patent”). A true and correct copy of the ʼ408 Patent is attached to Exhibit C.

        14.     The ’246, ʼ295, and ʼ408 Patents resulted from the pioneering efforts of Messrs.

 Moskowitz and Berry (for the purposes of this section, “the Inventors”) in the area of secure

 distribution of digitized value-added information, or media content, while preserving the ability

 of publishers to make available unsecured versions of the same value-added information, or

 media content, without adverse effect to the systems security. These efforts resulted in the
                                                                                           Page 3 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 4 of 32 PageID #: 539



 secure personal content server memorialized in mid-2000. At the time of these pioneering

 efforts, the most widely implemented technology used to address unauthorized copying and

 distribution of digital content was focused solely on cryptography. In that type of system,

 content could be encrypted, but there was no association between the encryption and the actual

 content. This meant that there could be no efficient and openly accessible market for tradable

 information. The Inventors conceived of the inventions claimed in the ʼ246, ʼ295, and ʼ408

 Patents as a way to separate transactions from authentication in the sale of digitized data.

        15.     For example, the Inventors developed methods and systems which enable secure,

 paid exchange of value-added information, while separating transaction protocols. The methods

 and systems improve on existing means for distribution control by relying on authentication,

 verification and authorization that may be flexibly determined by both buyers and sellers. These

 determinations may not need to be predetermined, although pricing matrix and variable access to

 the information opens additional advantages over the prior art. The present invention offers

 methods and protocols for ensuring value-added information distribution can be used to facilitate

 trust in a large or relatively anonymous marketplace (such as the Internet's World Wide Web).

        Advantage Over the Prior Art

        16.     The patented inventions disclosed in the ’246 Patent, the ʼ295 Patent, and the ʼ408

 Patents provide many advantages over the prior art, and in particular improved the operations of

 secure personal content servers. E.g., Exhibit A, ʼ246 Patent at 2:24–64; Exhibit B, ʼ295 Patent

 at 2:39–65; Exhibit C, ʼ408 Patent at 2:55–3:15. One advantage of the patented invention is the

 handling of authentication, verification, and authorization with a combination of cryptographic

 and steganographic protocols to achieve efficient, trusted, secure exchange of digital




                                                                                          Page 4 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 5 of 32 PageID #: 540



 information. E.g., Exhibit A, ʼ246 Patent at 1:53–56; Exhibit B, ʼ295 Patent at 1:27–30; Exhibit

 C, ʼ408 Patent at 1:42–45.

        17.     Another advantage of the patented invention is leveraging the benefits of digital

 information (such as media content) to consumers and publishers, while ensuring the

 development and persistence of trust between all parties. E.g., Exhibit A, ’246 Patent at 3:16–

 30; Exhibit B, ʼ295 Patent at 3:32–47; Exhibit C, ʼ408 Patent at 3:49–64.

        18.     Another advantage of the patented invention is the separation and independent

 quantification of interests and requirements of different parties to a transaction by market

 participants in shorter periods of time. E.g., Exhibit A, ʼ246 Patent at 3:32–51; Exhibit B, ʼ295

 Patent at 3:47–67; Exhibit C, ʼ408 Patent at 3:65–4:18.

        19.     Because of these significant advantages that can be achieved through the use of

 the patented invention, Blue Spike believes that the ’246 Patent, ʼ295 Patent, and the ʼ408

 Patents present significant commercial value for companies like Dish. Indeed, the technology

 described and claimed in the ʼ246 and ʼ295 Patents reads on the core functionality of Dish’s

 Hopper and satellite TV products and services.

        Technological Innovation

        20.     The patented invention disclosed in the ’246 Patent, ʼ295 Patent, and the ʼ408

 Patent resolves technical problems related to the secure distribution of digitized value-added

 information, or media content, while preserving the ability of publishers to make available

 unsecured versions of the same value-added information, or media content, without adverse

 effect to the systems security. As the ’246 and ʼ295 Patents explain, one of the limitations of the

 prior art as regards the secure distribution of digitized value-add information or media content

 was that content could be encrypted, but there was no association between the encryption and the


                                                                                        Page 5 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 6 of 32 PageID #: 541



 actual content. This meant that there could be no efficient and openly accessible market for

 tradable information. See Exhibit A, ʼ246 Patent at 1:48–56; Exhibit B, ʼ295 Patent at 1:22–26.

        21.     The claims of the ’246 Patent, ʼ295 Patent, and the ʼ408 Patents do not merely

 recite the performance of some well-known business practice from the pre-Internet world along

 with the requirement to perform it on the internet. Instead, the claims of the ’246 Patent, ʼ295

 Patent, and the ʼ408 Patents recite inventive concepts that are deeply rooted in engineering

 technology, and overcome problems specifically arising out of how to secure distribution of

 digitized value-added information, or media content, while preserving the ability of publishers to

 make available unsecured versions of the same value-added information, or media content,

 without adverse effect to the systems security.

        22.     In addition, the claims of the ’246 Patent, ʼ295 Patent, and the ʼ408 Patents recite

 inventive concepts that improve the functioning of secure personal content servers, particularly

 varying quality levels in a manner designed to improve security.

        23.     Moreover, the claims of the ’246 Patent, ʼ295 Patent, and the ʼ408 Patents recite

 inventive concepts that are not merely routine or conventional use of computer components.

 Instead, the patented invention disclosed in the ’246 Patent, ʼ295 Patent, and the ʼ408 Patents

 provides a new and novel solution to specific problems related to improving secure distribution

 of digitized value-added information, or media content, while preserving the ability of publishers

 to make available unsecured versions of the same value-added information, or media content,

 without adverse effect to the systems security.

        24.     And finally, the patented invention disclosed in the ’246 Patent, ʼ295 Patent, and

 the ʼ408 Patents does not preempt all the ways that secure distribution of digitized value-added

 information, or media content, while preserving the ability of publishers to make available


                                                                                        Page 6 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 7 of 32 PageID #: 542



 unsecured versions of the same value-added information, or media content, without adverse

 effect to the systems security may be used to improve the personal content servers, nor do the

 ’246 Patent, ʼ295 Patent, and the ʼ408 Patents preempt any other well-known or prior art

 technology.

         25.     Accordingly, the claims in the ’246 Patent, ʼ295 Patent, and the ʼ408 Patents

 recite a combination of elements sufficient to ensure that the claim in substance and in practice

 amounts to significantly more than a patent-ineligible abstract idea.

         Prior Litigation

         26.     The ʼ246 Patent was previously litigated in the Northern District of California:

 5:17-cv-04780.

         27.     The ʼ246 Patent was previously litigated in the Central District of California:

 2:17-cv-05656.

         28.     The ʼ246 Patent was previously litigated in the Eastern District of Texas: 6:18-cv-

 00223 (E.D. Tex.); 6:18-cv-00174 (E.D. Tex.); 6:18-cv-00242 (E.D. Tex.); 6:17-cv-00138 (E.D.

 Tex.); 6:17-cv-00063 (E.D. Tex.); 6:17-cv-00096 (E.D. Tex.); 6:17-cv-00099 (E.D. Tex.); 6:17-

 cv-00175 (E.D. Tex.); 6:17-cv-00053 (E.D. Tex.); 6:17-cv-00101 (E.D. Tex.); 2:16-cv-00329

 (E.D. Tex.); 6:17-cv-00060 (E.D. Tex.); 6:17-cv-00100 (E.D. Tex.); 6:17-cv-00097 (E.D. Tex.);

 6:17-cv-00098 (E.D. Tex.).

         29.     Collectively, these cases may be referred to as the “Prior ʼ246 Patent Litigation.”

         30.     The scope and construction of the claims of the ’246 Patent have been clarified by

 the Prior Litigation.

         31.     The ʼ295 Patent was previously litigated in the Northern District of California:




                                                                                         Page 7 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 8 of 32 PageID #: 543



 5:17-cv-04780.

         32.     The ʼ295 Patent was previously litigated in the Central District of California:

 2:17-cv-05656.

         33.     The ʼ295 Patent was previously litigated in the Eastern District of Texas: 6:18-cv-

 00223 (E.D. Tex.); 6:18-cv-00174 (E.D. Tex.); 6:18-cv-00242 (E.D. Tex.); 6:17-cv-00138 (E.D.

 Tex.); 6:17-cv-00063 (E.D. Tex.); 6:17-cv-00096 (E.D. Tex.); 6:17-cv-00099 (E.D. Tex.); 6:17-

 cv-00175 (E.D. Tex.); 6:17-cv-00053 (E.D. Tex.); 6:17-cv-00101 (E.D. Tex.); 2:16-cv-00329

 (E.D. Tex.); 6:17-cv-00060 (E.D. Tex.); 6:17-cv-00100 (E.D. Tex.); 6:17-cv-00097 (E.D. Tex.);

 6:17-cv-00098 (E.D. Tex.).

         34.     Collectively, these cases may be referred to as the “Prior ʼ295 Patent Litigation.”

         35.     The scope and construction of the claims of the ’295 Patent have been clarified by

 the Prior Litigation.

         36.     The ʼ408 Patent was previously litigated in the Eastern District of Texas: 6:18-cv-

 00223 (E.D. Tex.); 6:18-cv-00174 (E.D. Tex.); 6:18-cv-00242 (E.D. Tex.).

         37.     Collectively, these cases may be referred to as the “Prior ʼ408 Patent Litigation.”

         38.     The scope and construction of the claims of the ’408 Patent have been clarified by

 the Prior Litigation.

 THE ʼ116 AND ʼ011 PATENTS

         The Invention

         39.     Scott A. Moskowitz is the inventor of U.S. Patent Nos. 7,159,116 (“the ʼ116

 Patent”). A true and correct copy of the ʼ116 Patent is attached as Exhibit D.

         40.     Scott A. Moskowitz is the inventor of U.S. Patent Nos. 8,538,011 (“the ʼ011

 Patent”). A true and correct copy of the ʼ011 Patent is attached as Exhibit E.


                                                                                         Page 8 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 9 of 32 PageID #: 544



        41.     The ’116 Patent and the ʼ011 Patent resulted from the pioneering efforts of Mr.

 Moskowitz (hereinafter “the Inventor”) in the area of transferring information between parties.

 These efforts resulted in the development of systems, methods, and devices for trusted

 transactions memorialized in mid-2000. At the time of these pioneering efforts, the most widely

 implemented technology used to address the difficulty of providing to a prospective acquirer of

 good or services full, accurate, and verifiable information regarding the nature, value,

 authenticity, and other suitability-related characteristics of the product in question. In that type

 of system, reciprocal and non-reciprocal systems could use non-secret algorithms to provide

 encryption and decryption. The Inventors conceived of the inventions claimed in the ʼ116 and

 ʼ011 Patents as a way to enhance trust on the part of participants in the transaction.

        42.     For example, the Inventors developed methods and systems which enhance trust

 in transactions in connection with sophisticated security, scrambling, and encryption technology

 by, for example, steganographic encryption, authentication, and security means.

        Advantage Over the Prior Art

        43.     The patented inventions disclosed in the ’116 Patent and the ʼ011 Patents provide

 many advantages over the prior art, and in particular improved the operations of transaction

 devices. E.g., Exhibit D, ʼ116 Patent at 3:38–7:67; Exhibit E, ʼ011 Patent at 3:42–7:60. One

 advantage of the patented invention is the handling of authentication, verification, and

 authorization with a combination of cryptographic and steganographic protocols to achieve

 efficient, trusted, secure exchange of digital information. E.g., Exhibit D, ʼ116 Patent at 3:46–

 51; Exhibit D, ʼ011 Patent at 3:50–57.

        44.     Another advantage of the patented invention is leveraging the benefits of digital

 information (such as media content) to consumers and publishers, while ensuring the


                                                                                            Page 9 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 10 of 32 PageID #: 545



  development and persistence of trust between all parties. E.g., Exhibit D, ’116 Patent at 3:16–

  30.

         45.     Another advantage of the patented invention is the integration of system

  components, optimally requiring comparatively little processing resources so as to maximize its

  usefulness and minimize its cost. E.g., Exhibit D, ʼ116 Patent at 3:52–55; Exhibit E, ʼ11 Patent

  at 3:53–57.

         46.     Because of these significant advantages that can be achieved through the use of

  the patented invention, Blue Spike believes that the ’116 Patent and ʼ011 Patents present

  significant commercial value for companies like Dish. Indeed, the technology described and

  claimed int the ʼ116 and ʼ011 Patents reads on the core security functionality of Dish’s

  downloadable apps.

         Technological Innovation

         47.     The patented invention disclosed in the ’116 and ʼ011 Patents resolves technical

  problems related to transferring information between parties, particularly problems related to the

  utilization of sophisticated security, scrambling, and encryption technology by, for example,

  steganographic encryption, authentication, and security means. As the ’116 and ʼ011 Patents

  explain, one of the limitations of the prior art as regards the technical problems related to

  transferring information between parties was the difficulty of providing to a prospective acquirer

  of good or services full, accurate, and verifiable information regarding the nature, value,

  authenticity, and other suitability-related characteristics of the product in question. In that type

  of system, reciprocal and non-reciprocal systems could use non-secret algorithms to provide

  encryption and decryption. See Exhibit D, ʼ116 Patent at 2:53–3:35; Exhibit E, ʼ011 Patent at

  2:57–3:38.


                                                                                          Page 10 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 11 of 32 PageID #: 546



         48.     The claims of the ’116 and ʼ011 Patents do not merely recite the performance of

  some well-known business practice from the pre-Internet world along with the requirement to

  perform it on the Internet. Instead, the claims of the ’116 and ʼ011 Patents recite inventive

  concepts that are deeply rooted in engineering technology, and overcome problems specifically

  arising out of how to enhance trust on the part of participants in the transaction.

         49.     In addition, the claims of the ’116 and ʼ011 Patent recites inventive concepts that

  improve the functioning of devices for conducting trusted transactions, particularly by creating a

  bridge between mathematically determinable security and analog or human measure of trust.

         50.     Moreover, the claims of the ’116 and ʼ011 Patents recite inventive concepts that

  are not merely routine or conventional use of computer components. Instead, the patented

  invention disclosed in the ’116 and ʼ011 Patents provides a new and novel solution to specific

  problems related to enhancing trust on the part of participants in a transaction.

         51.     And finally, the patented inventions disclosed in the ’116 and ʼ011 Patents do not

  preempt all the ways that enhancing trust on the part of participants in a transaction may be used

  to improve devices for trusted transactions, nor do the ’116 and ʼ011 Patents preempt any other

  well-known or prior art technology.

         52.     Accordingly, the claims in the ’116 and ʼ011 Patents recite a combination of

  elements sufficient to ensure that the claim in substance and in practice amounts to significantly

  more than a patent-ineligible abstract idea.

         Prior Litigation

         53.     The ʼ116 Patent was previously litigated in the Northern District of California:

  5:18-cv-03392; 5:17-cv-04780.

         54.     The ʼ116 Patent was previously litigated in the Central District of California:


                                                                                        Page 11 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 12 of 32 PageID #: 547



  2:18-cv-05026; 2:18-cv-03970; 2:18-cv-05396.

          55.     The ʼ116 Patent was previously litigated in the Eastern District of Texas: 6:18-cv-

  00382 (E.D. Tex.); 6:18-cv-00381 (E.D. Tex.); 6:18-cv-00223 (E.D. Tex.); 6:18-cv-00174 (E.D.

  Tex.); 6:18-cv-00242 (E.D. Tex.); 6:17-cv-00016; 6:16-cv-01384 (E.D. Tex.); 6:17-cv-00063

  (E.D. Tex.); 6:17-cv-00096; (E.D. Tex.); 6:17-cv-00099 (E.D. Tex.); 6:17-cv-00053 (E.D. Tex.);

  6:17-cv-00101 (E.D. Tex.); 17-cv-00060 (E.D. Tex.); 6:17-cv-00100 (E.D. Tex.); 6:17-cv-00097

  (E.D. Tex.); 6:17-cv-00098 (E.D. Tex.).

          56.     Collectively, these cases may be referred to as the “Prior ʼ116 Patent Litigation.”

          57.     The scope and construction of the claims of the ’116 Patent have been clarified by

  the Prior Litigation.

          58.     The ʼ011 Patent was previously litigated in the Northern District of California:

  5:17-cv-04780.

          59.     The ʼ011 Patent was previously litigated in the Central District of California:

  2:17-cv-05656.

          60.     The ʼ011 Patent was previously litigated in the Eastern District of Texas: 6:18-cv-

  00223 (E.D. Tex.); 6:18-cv-00174 (E.D. Tex.); 6:18-cv-00242 (E.D. Tex.); 6:17-cv-00138 (E.D.

  Tex.); 6:17-cv-00063 (E.D. Tex.); 6:17-cv-00096 (E.D. Tex.); 6:17-cv-00099 (E.D. Tex.); 6:17-

  cv-00175 (E.D. Tex.); 6:17-cv-00053 (E.D. Tex.); 6:17-cv-00101 (E.D. Tex.); 6:17-cv-00060

  (E.D. Tex.); 6:17-cv-00100 (E.D. Tex.); 6:17-cv-00097 (E.D. Tex.); 6:17-cv-00098 (E.D. Tex.).

          61.     Collectively, these cases may be referred to as the “Prior ʼ011 Patent Litigation.”

          62.     The scope and construction of the claims of the ’011 Patent have been clarified by

  the Prior Litigation.




                                                                                         Page 12 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 13 of 32 PageID #: 548



  THE ʼ602 AND ʼ842 PATENTS

          The Invention

          63.     Scott A. Moskowitz is the inventor of U.S. Patent No. 9,021,602 (“the ʼ602

  Patent”). A true and correct copy of the ʼ602 Patent is attached as Exhibit F.

          64.     Scott A. Moskowitz is the inventor of U.S. Patent No. 9,104,842 (“the ʼ842

  Patent”). A true and correct copy of the ʼ842 Patent is attached as Exhibit G.

          65.     The ‘602 Patent and the ʼ842 Patent resulted from the pioneering efforts of Mr.

  Moskowitz (for the purposes of this section, “the Inventor”) in the area of protection of digital

  information. These efforts resulted in the development of systems, methods, and devices for data

  protection memorialized in the mid-2000s. At the time of these pioneering efforts, the most

  widely implemented technology used to address the difficulty of protecting intellectual property

  was copy protection. In that type of system, however, the cost of developing such protection was

  not justified considering the level of piracy that occurred despite the copy protection. The

  Inventor conceived of the inventions claimed in the ʼ602 and ʼ842 Patents as a way to combine

  transfer functions with predetermined key creation.

          66.     For example, the Inventor developed systems and methods that protect digital

  information by identifying and encoding a portion of the format information. Encoded digital

  information, including the digital sample and the encoded format information, is generated to

  protect the original digital information.

          Advantage Over the Prior Art

          67.     The patented inventions disclosed in the ’602 Patent and the ʼ842 Patents provide

  many advantages over the prior art, and in particular improved the operations of digital content

  generation and/or display devices. E.g., Exhibit F, ʼ602 Patent at 7:22–40; Exhibit G, ʼ842


                                                                                        Page 13 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 14 of 32 PageID #: 549



  Patent at 7:20–38. One advantage of the patented invention is the provision of a level of security

  for executable code on similar grounds as that which can be provided for digitized samples. E.g.,

  Exhibit F, ʼ602 Patent at 7:22–29; Exhibit G, ʼ842 Patent at 7:20–27.

         68.     Another advantage of the patented invention is that it does not attempt to stop

  copying, but rather, determines responsibility for a copy by ensuring that licensing information

  must be preserved in descendant copies from an original. Without the correct license

  information, the copy cannot function. E.g., Exhibit F, 602 Patent at 7:22–29; Exhibit G, ʼ842

  Patent at 7:20–27.

         69.     Because of these significant advantages that can be achieved through the use of

  the patented invention, Blue Spike believes that the ’602 Patent and ʼ842 Patents present

  significant commercial value for companies like Dish. Indeed, the technology described and

  claimed int the ʼ602 and ʼ842 Patents reads on the core security functionality of Dish’s digital

  security in its Hopper and satellite TV products and services.

         Technological Innovation

         70.     The patented invention disclosed in the ’602 and ʼ842 Patents resolves technical

  problems related to protection of digital information particularly problems related to a method

  and device for data protection. As the ’602 and ʼ842 Patents explain, one of the limitations of

  the prior art as regards the protection of digital information was that existing methods of copy

  protection were too expensive and/or required outside determination and verification of the

  license. See Exhibit F, ʼ602 Patent at 2:47–4:48; Exhibit G, ʼ842 Patent at 1:29–60.

         71.     The claims of the ’602 and ʼ842 Patents do not merely recite the performance of

  some well-known business practice from the pre-Internet world along with the requirement to

  perform it on the Internet. Instead, the claims of the ’602 and ʼ842 Patents recite inventive



                                                                                         Page 14 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 15 of 32 PageID #: 550



  concepts that are deeply rooted in engineering technology, and overcome problems specifically

  arising out of protecting digital information in a highly distributed computing environment.

         72.     In addition, the claims of the ’602 and ʼ842 Patent recites inventive concepts that

  improve the functioning of devices for protecting digital information, particularly by combining

  transfer functions with predetermined key creation.

         73.     Moreover, the claims of the ’602 and ʼ842 Patents recite inventive concepts that

  are not merely routine or conventional use of computer components. Instead, the patented

  invention disclosed in the ’602 and ʼ842 Patents provides a new and novel solution to specific

  problems related to protecting digital information.

         74.     And finally, the patented inventions disclosed in the ’602 and ʼ842 Patents do not

  preempt all the ways that protecting digital information may be used to improve devices for data

  protection, nor do the ’602 and ʼ842 Patents preempt any other well-known or prior art

  technology.

         75.     Accordingly, the claims in the ’602 and ʼ842 Patents recite a combination of

  elements sufficient to ensure that the claim in substance and in practice amounts to significantly

  more than a patent-ineligible abstract idea.

         Prior Litigation

         76.     The ʼ602 Patent was previously litigated in the Northern District of California:

  5:18-cv-03392.

         77.     The ʼ602 Patent was previously litigated in the Eastern District of Texas: 6:18-cv-

  00223 (E.D. Tex.); 6:18-cv-00174 (E.D. Tex.); 6:18-cv-00242 (E.D. Tex.); 6:17-cv-00016.

         78.     Collectively, these cases may be referred to as the “Prior ʼ602 Patent Litigation.”

         79.     The scope and construction of the claims of the ’602 Patent have been clarified by


                                                                                        Page 15 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 16 of 32 PageID #: 551



  the Prior Litigation.

          80.     The ʼ842 Patent was previously litigated in the Northern District of California:

  5:18-cv-03392.

          81.     The ʼ842 Patent was previously litigated in the Eastern District of Texas: 6:18-cv-

  00223 (E.D. Tex.); 6:18-cv-00174 (E.D. Tex.); 6:18-cv-00242 (E.D. Tex.); 6:17-cv-00016.

          82.     Collectively, these cases may be referred to as the “Prior ʼ842 Patent Litigation.”

          83.     The scope and construction of the claims of the ’842 Patent have been clarified by

  the Prior Litigation.

                 COUNT I – INFRINGEMENT OF U.S. PATENT NO. 7,475,246

          84.     The allegations set forth in the foregoing paragraphs 1 through 83 are

  incorporated into this First Claim for Relief.

          85.     On January 6, 2009, the ’246 Patent was duly and legally issued by the United

  States Patent and Trademark Office under the title “Secure Personal Content Server.”

          86.     Blue Spike is the assignee and owner of the right, title and interest in and to the

  ’246 Patent, including the right to assert all causes of action arising under said patent and the

  right to any remedies for infringement of it.

          87.     Upon information and belief, Dish has and continues to directly infringe one or

  more claims of the ’246 Patent by selling, offering to sell, using, and/or providing and causing to

  be used products, specifically one or more Hopper, Hopper Duo, Hopper with Sling, Hopper 3,

  Wally, and/or Joey Receivers (the “Accused Instrumentalities”). (See Ex. 1.)

          88.     The Accused Instrumentalities infringed and continue to infringe claim 1 of the

  ’246 Patent during the pendency of the ’246 Patent. See ʼ246 Patent Claim Chart, attached

  hereto as Exhibit H. Plaintiff notes that the ʼ246 Claim Chart and analysis constitute a

  preliminary and exemplary infringement analysis based on publicly available information.
                                                                                          Page 16 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 17 of 32 PageID #: 552



  Plaintiff has not obtained discovery from Defendant, nor has Defendant disclosed any analysis in

  support of any purported non-infringement positions. Plaintiff hereby specifically reserves the

  right to supplement and/or amend the positions taken in this preliminary and exemplary

  infringement analysis, including with respect to literal infringement and infringement under the

  doctrine of equivalents, if and when warranted by further information obtained by Plaintiff

  during the pendency of litigation, including information adduced through fact discovery, claim

  construction, expert discovery, and/or further analysis.

             89.   Upon information and belief, since at least the time of receiving the Original

  Complaint, Dish has induced and continues to induce others to infringe at least claim 1 of the

  ’246 Patent under 35 U.S.C. § 271(b) by, among other things, and with specific intent or willful

  blindness, actively aiding and abetting others to infringe, including but not limited to Dish’s

  partners and customers, whose use of the Accused Instrumentalities constitutes direct

  infringement of at least claim 1 of the ’246 Patent.

             90.   In particular, Dish’s actions that aid and abet others such as their partners and

  customers to infringe include distributing the Accused Instrumentalities and providing materials

  and/or services related to the Accused Instrumentalities. On information and belief, the Dish has

  engaged in such actions with specific intent to cause infringement or with willful blindness to the

  resulting infringement because Dish has had actual knowledge of the ’246 Patent and that its acts

  were inducing infringement of the ’246 Patent since at least the time of receiving the Original

  Complaint.

             91.   On information and belief, Dish’s infringement has been and continues to be

  willful.

             92.   Blue Spike has been harmed by Dish’s infringing activities.


                                                                                          Page 17 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 18 of 32 PageID #: 553



                COUNT II – INFRINGEMENT OF U.S. PATENT NO. 8,739,295

         93.     The allegations set forth in the foregoing paragraphs 1 through 92 are

  incorporated into this Second Claim for Relief.

         94.     On May 27, 2014, the ’295 Patent was duly and legally issued by the United

  States Patent and Trademark Office under the title “Secure Personal Content Server.”

         95.     Blue Spike is the assignee and owner of the right, title and interest in and to the

  ’295 Patent, including the right to assert all causes of action arising under said patent and the

  right to any remedies for infringement of it.

         96.     Upon information and belief, Dish has and continues to directly infringe one or

  more claims of the ’295 Patent by selling, offering to sell, using, and/or providing and causing to

  be used products, specifically one or more Hopper, Hopper Duo, Hopper with Sling, Hopper 3,

  Wally, and/or Joey Receivers (the “Accused Instrumentalities”). (See Ex. 1.)

         97.     The Accused Instrumentalities infringed and continue to infringe claim 1 of the

  ’295 Patent during the pendency of the ’295 Patent. See ʼ295 Patent Claim Chart, attached

  hereto as Exhibit I. Plaintiff notes that the ʼ295 Claim Chart and analysis constitute a

  preliminary and exemplary infringement analysis based on publicly available information.

  Plaintiff has not obtained discovery from Defendant, nor has Defendant disclosed any analysis in

  support of any purported non-infringement positions. Plaintiff hereby specifically reserves the

  right to supplement and/or amend the positions taken in this preliminary and exemplary

  infringement analysis, including with respect to literal infringement and infringement under the

  doctrine of equivalents, if and when warranted by further information obtained by Plaintiff

  during the pendency of litigation, including information adduced through fact discovery, claim

  construction, expert discovery, and/or further analysis.



                                                                                         Page 18 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 19 of 32 PageID #: 554



             98.     Upon information and belief, since at least the time of receiving the Original

  Complaint, Dish has induced and continues to induce others to infringe at least claim 1 of the

  ’295 Patent under 35 U.S.C. § 271(b) by, among other things, and with specific intent or willful

  blindness, actively aiding and abetting others to infringe, including but not limited to Dish’s

  partners and customers, whose use of the Accused Instrumentalities constitutes direct

  infringement of at least claim 1 of the ’295 Patent.

             99.     In particular, Dish’s actions that aid and abet others such as their partners and

  customers to infringe include distributing the Accused Instrumentalities and providing materials

  and/or services related to the Accused Instrumentalities. On information and belief, the Dish has

  engaged in such actions with specific intent to cause infringement or with willful blindness to the

  resulting infringement because Dish has had actual knowledge of the ’295 Patent and that its acts

  were inducing infringement of the ’295 Patent since at least the time of receiving the Original

  Complaint.

             100.    On information and belief, Dish’s infringement has been and continues to be

  willful.

             101.    Blue Spike has been harmed by Dish’s infringing activities.

                    COUNT III – INFRINGEMENT OF U.S. PATENT NO. 9,934,408

             102.    The allegations set forth in the foregoing paragraphs 1 through 101 are

  incorporated into this Third Claim for Relief.

             103.    On April 3, 2018, the ’408 Patent was duly and legally issued by the United States

  Patent and Trademark Office under the title “Secure Personal Content Server.”

             104.    Blue Spike is the assignee and owner of the right, title and interest in and to the

  ’408 Patent, including the right to assert all causes of action arising under said patent and the

  right to any remedies for infringement of it.
                                                                                             Page 19 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 20 of 32 PageID #: 555



         105.    Upon information and belief, Dish has and continues to directly infringe one or

  more claims of the ’408 Patent by selling, offering to sell, using, and/or providing and causing to

  be used products, specifically one or more Hopper, Hopper Duo, Hopper with Sling, Hopper 3,

  Wally, and/or Joey Receivers (the “Accused Instrumentalities”). (See Ex. 1.)

         106.    The Accused Instrumentalities infringed and continue to infringe claim 1 of the

  ’408 Patent during the pendency of the ’408 Patent. See ʼ408 Patent Claim Chart, attached

  hereto as Exhibit J. Plaintiff notes that the ʼ408 Claim Chart and analysis constitute a

  preliminary and exemplary infringement analysis based on publicly available information.

  Plaintiff has not obtained discovery from Defendant, nor has Defendant disclosed any analysis in

  support of any purported non-infringement positions. Plaintiff hereby specifically reserves the

  right to supplement and/or amend the positions taken in this preliminary and exemplary

  infringement analysis, including with respect to literal infringement and infringement under the

  doctrine of equivalents, if and when warranted by further information obtained by Plaintiff

  during the pendency of litigation, including information adduced through fact discovery, claim

  construction, expert discovery, and/or further analysis.

         107.    Upon information and belief, since at least the time of receiving the Original

  Complaint, Dish has induced and continues to induce others to infringe at least claim 1 of the

  ’408 Patent under 35 U.S.C. § 271(b) by, among other things, and with specific intent or willful

  blindness, actively aiding and abetting others to infringe, including but not limited to Dish’s

  partners and customers, whose use of the Accused Instrumentalities constitutes direct

  infringement of at least claim 1 of the ’408 Patent.

         108.    In particular, Dish’s actions that aid and abet others such as their partners and

  customers to infringe include distributing the Accused Instrumentalities and providing materials


                                                                                         Page 20 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 21 of 32 PageID #: 556



  and/or services related to the Accused Instrumentalities. On information and belief, the Dish has

  engaged in such actions with specific intent to cause infringement or with willful blindness to the

  resulting infringement because Dish has had actual knowledge of the ’408 Patent and that its acts

  were inducing infringement of the ’408 Patent since at least the time of receiving the Original

  Complaint.

             109.    On information and belief, Dish’s infringement has been and continues to be

  willful.

             110.    Blue Spike has been harmed by Dish’s infringing activities.

                    COUNT IV – INFRINGEMENT OF U.S. PATENT NO. 7,159,116

             111.    The allegations set forth in the foregoing paragraphs 1 through 110 are

  incorporated into this Fourth Claim for Relief.

             112.    On January 2, 2007, the ’116 Patent was duly and legally issued by the United

  States Patent and Trademark Office under the title “Systems, Methods, and Devices for Trusted

  Transactions.”

             113.    Blue Spike is the assignee and owner of the right, title and interest in and to the

  ’116 Patent, including the right to assert all causes of action arising under said patent and the

  right to any remedies for infringement of it.

             114.    Upon information and belief, Dish has and continues to directly infringe one or

  more claims of the ’116 Patent by using, and/or providing and causing to be used products,

  specifically one or more apps, which by way of example include the Dish Anywhere app (the

  “Accused Instrumentality”). (See Ex. 11.)

             115.    The Accused Instrumentality infringed and continues to infringe claim 14 of the

  ’116 Patent during the pendency of the ’116 Patent. See ʼ116 Patent Claim Chart, attached

  hereto as Exhibit K. Plaintiff notes that the ʼ116 Claim Chart and analysis constitute a
                                                                                             Page 21 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 22 of 32 PageID #: 557



  preliminary and exemplary infringement analysis based on publicly available information.

  Plaintiff has not obtained discovery from Defendant, nor has Defendant disclosed any analysis in

  support of any purported non-infringement positions. Plaintiff hereby specifically reserves the

  right to supplement and/or amend the positions taken in this preliminary and exemplary

  infringement analysis, including with respect to literal infringement and infringement under the

  doctrine of equivalents, if and when warranted by further information obtained by Plaintiff

  during the pendency of litigation, including information adduced through fact discovery, claim

  construction, expert discovery, and/or further analysis.

          116.   The Accused Instrumentality infringed and continues to infringe claim 16 of the

  ’116 Patent during the pendency of the ’116 Patent. (See Exhibit K at 6.) Plaintiff notes that the

  ʼ116 Claim Chart and analysis constitute a preliminary and exemplary infringement analysis

  based on publicly available information. Plaintiff has not obtained discovery from Defendant,

  nor has Defendant disclosed any analysis in support of any purported non-infringement

  positions. Plaintiff hereby specifically reserves the right to supplement and/or amend the

  positions taken in this preliminary and exemplary infringement analysis, including with respect

  to literal infringement and infringement under the doctrine of equivalents, if and when warranted

  by further information obtained by Plaintiff during the pendency of litigation, including

  information adduced through fact discovery, claim construction, expert discovery, and/or further

  analysis.

          117.   The Accused Instrumentality infringed and continues to infringe claim 17 of the

  ’116 Patent during the pendency of the ’116 Patent. (See Exhibit K at 6.) Plaintiff notes that the

  ʼ116 Claim Chart and analysis constitute a preliminary and exemplary infringement analysis

  based on publicly available information. Plaintiff has not obtained discovery from Defendant,


                                                                                       Page 22 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 23 of 32 PageID #: 558



  nor has Defendant disclosed any analysis in support of any purported non-infringement

  positions. Plaintiff hereby specifically reserves the right to supplement and/or amend the

  positions taken in this preliminary and exemplary infringement analysis, including with respect

  to literal infringement and infringement under the doctrine of equivalents, if and when warranted

  by further information obtained by Plaintiff during the pendency of litigation, including

  information adduced through fact discovery, claim construction, expert discovery, and/or further

  analysis.

          118.   The Accused Instrumentality infringed and continues to infringe claim 18 of the

  ’116 Patent during the pendency of the ’116 Patent. (See Exhibit K at 7.) Plaintiff notes that the

  ʼ116 Claim Chart and analysis constitute a preliminary and exemplary infringement analysis

  based on publicly available information. Plaintiff has not obtained discovery from Defendant,

  nor has Defendant disclosed any analysis in support of any purported non-infringement

  positions. Plaintiff hereby specifically reserves the right to supplement and/or amend the

  positions taken in this preliminary and exemplary infringement analysis, including with respect

  to literal infringement and infringement under the doctrine of equivalents, if and when warranted

  by further information obtained by Plaintiff during the pendency of litigation, including

  information adduced through fact discovery, claim construction, expert discovery, and/or further

  analysis.

          119.   The Accused Instrumentality infringed and continues to infringe claim 19 of the

  ’116 Patent during the pendency of the ’116 Patent. (See Exhibit K at 6.) Plaintiff notes that the

  ʼ116 Claim Chart and analysis constitute a preliminary and exemplary infringement analysis

  based on publicly available information. Plaintiff has not obtained discovery from Defendant,

  nor has Defendant disclosed any analysis in support of any purported non-infringement


                                                                                       Page 23 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 24 of 32 PageID #: 559



  positions. Plaintiff hereby specifically reserves the right to supplement and/or amend the

  positions taken in this preliminary and exemplary infringement analysis, including with respect

  to literal infringement and infringement under the doctrine of equivalents, if and when warranted

  by further information obtained by Plaintiff during the pendency of litigation, including

  information adduced through fact discovery, claim construction, expert discovery, and/or further

  analysis.

             120.   Upon information and belief, since at least the time of receiving the Original

  Complaint, Dish has induced and continues to induce others to infringe at least claims 14 and

  16–19 of the ’116 Patent under 35 U.S.C. § 271(b) by, among other things, and with specific

  intent or willful blindness, actively aiding and abetting others to infringe, including but not

  limited to Dish’s partners and customers, whose use of the Accused Instrumentalities constitutes

  direct infringement of at least claims 14 and 16–19 of the ’116 Patent.

             121.   In particular, Dish’s actions that aid and abet others such as their partners and

  customers to infringe include distributing the Accused Instrumentalities and providing materials

  and/or services related to the Accused Instrumentalities. On information and belief, the Dish has

  engaged in such actions with specific intent to cause infringement or with willful blindness to the

  resulting infringement because Dish has had actual knowledge of the ’116 Patent and that its acts

  were inducing infringement of the ’116 Patent since at least the time of receiving the Original

  Complaint.

             122.   On information and belief, Dish’s infringement has been and continues to be

  willful.

             123.   Blue Spike has been harmed by Dish’s infringing activities.




                                                                                           Page 24 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 25 of 32 PageID #: 560



                COUNT V – INFRINGEMENT OF U.S. PATENT NO. 8,538,011

         124.      The allegations set forth in the foregoing paragraphs 1 through 123 are

  incorporated into this Fifth Claim for Relief.

         125.      On September 17, 2013, the ’011 Patent was duly and legally issued by the United

  States Patent and Trademark Office under the title “Systems, Methods, and Devices for Trusted

  Transactions.”

         126.      Blue Spike is the assignee and owner of the right, title and interest in and to the

  ’011 Patent, including the right to assert all causes of action arising under said patent and the

  right to any remedies for infringement of it.

         127.      Upon information and belief, Dish has and continues to directly infringe one or

  more claims of the ’011 Patent by using, and/or providing and causing to be used products,

  specifically one or more apps, which by way of example include the Dish Anywhere app (the

  “Accused Instrumentality”). (See Ex. 11.)

         128.      The Accused Instrumentality infringed and continues to infringe claim 35 of the

  ’011 Patent during the pendency of the ’011 Patent. See ʼ011 Patent Claim Chart, attached

  hereto as Exhibit L. Plaintiff notes that the ʼ011 Claim Chart and analysis constitute a

  preliminary and exemplary infringement analysis based on publicly available information.

  Plaintiff has not obtained discovery from Defendant, nor has Defendant disclosed any analysis in

  support of any purported non-infringement positions. Plaintiff hereby specifically reserves the

  right to supplement and/or amend the positions taken in this preliminary and exemplary

  infringement analysis, including with respect to literal infringement and infringement under the

  doctrine of equivalents, if and when warranted by further information obtained by Plaintiff

  during the pendency of litigation, including information adduced through fact discovery, claim

  construction, expert discovery, and/or further analysis.
                                                                                           Page 25 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 26 of 32 PageID #: 561



             129.    Upon information and belief, since at least the time of receiving the Original

  Complaint, Dish has induced and continues to induce others to infringe at least claim 35 of the

  ’011 Patent under 35 U.S.C. § 271(b) by, among other things, and with specific intent or willful

  blindness, actively aiding and abetting others to infringe, including but not limited to Dish’s

  partners and customers, whose use of the Accused Instrumentalities constitutes direct

  infringement of at least claim 35 of the ’011 Patent.

             130.    In particular, Dish’s actions that aid and abet others such as their partners and

  customers to infringe include distributing the Accused Instrumentalities and providing materials

  and/or services related to the Accused Instrumentalities. On information and belief, the Dish has

  engaged in such actions with specific intent to cause infringement or with willful blindness to the

  resulting infringement because Dish has had actual knowledge of the ’011 Patent and that its acts

  were inducing infringement of the ’011 Patent since at least the time of receiving the Original

  Complaint.

             131.    On information and belief, Dish’s infringement has been and continues to be

  willful.

             132.    Blue Spike has been harmed by Dish’s infringing activities.

                    COUNT VI – INFRINGEMENT OF U.S. PATENT NO. 9,021,602

             133.    The allegations set forth in the foregoing paragraphs 1 through 132 are

  incorporated into this Sixth Claim for Relief.

             134.    On April 28, 2015, the ’602 Patent was duly and legally issued by the United

  States Patent and Trademark Office under the title “Data Protection Method and Device.”

             135.    Blue Spike is the assignee and owner of the right, title and interest in and to the

  ’602 Patent, including the right to assert all causes of action arising under said patent and the

  right to any remedies for infringement of it.
                                                                                             Page 26 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 27 of 32 PageID #: 562



         136.    Upon information and belief, Dish has and continues to directly infringe one or

  more claims of the ’602 Patent by selling, offering for sale, using, and/or providing and causing

  to be used products and/or services, specifically one or more Hopper, Hopper Duo, Hopper with

  Sling, Hopper 3, Wally, and/or Joey Receivers (the “Accused Instrumentalities”). (See Ex. 1.)

         137.    Upon information and belief, the Accused Instrumentalities perform a method for

  accessing functionality provided by an application software.

         138.    The Accused Instrumentalities infringe and continues to infringe claim 1 of the

  ’602 Patent during the pendency of the ’602 Patent. See ʼ602 Patent Claim Chart, attached

  hereto as Exhibit M. Plaintiff notes that the ʼ602 Claim Chart and analysis constitute a

  preliminary and exemplary infringement analysis based on publicly available information.

  Plaintiff has not obtained discovery from Defendant, nor has Defendant disclosed any analysis in

  support of any purported non-infringement positions. Plaintiff hereby specifically reserves the

  right to supplement and/or amend the positions taken in this preliminary and exemplary

  infringement analysis, including with respect to literal infringement and infringement under the

  doctrine of equivalents, if and when warranted by further information obtained by Plaintiff

  during the pendency of litigation, including information adduced through fact discovery, claim

  construction, expert discovery, and/or further analysis.

         139.    The Accused Instrumentalities infringe and continues to infringe claim 5 of the

  ’602 Patent during the pendency of the ’602 Patent. (See Exhibit M at 7-8.) Plaintiff notes that

  the ʼ602 Claim Chart and analysis constitute a preliminary and exemplary infringement analysis

  based on publicly available information. Plaintiff has not obtained discovery from Defendant,

  nor has Defendant disclosed any analysis in support of any purported non-infringement

  positions. Plaintiff hereby specifically reserves the right to supplement and/or amend the


                                                                                       Page 27 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 28 of 32 PageID #: 563



  positions taken in this preliminary and exemplary infringement analysis, including with respect

  to literal infringement and infringement under the doctrine of equivalents, if and when warranted

  by further information obtained by Plaintiff during the pendency of litigation, including

  information adduced through fact discovery, claim construction, expert discovery, and/or further

  analysis.

          140.   The Accused Instrumentalities infringe and continues to infringe claim 8 of the

  ’602 Patent during the pendency of the ’602 Patent. (See Exhibit M at 7-8.) Plaintiff notes that

  the ʼ602 Claim Chart and analysis constitute a preliminary and exemplary infringement analysis

  based on publicly available information. Plaintiff has not obtained discovery from Defendant,

  nor has Defendant disclosed any analysis in support of any purported non-infringement

  positions. Plaintiff hereby specifically reserves the right to supplement and/or amend the

  positions taken in this preliminary and exemplary infringement analysis, including with respect

  to literal infringement and infringement under the doctrine of equivalents, if and when warranted

  by further information obtained by Plaintiff during the pendency of litigation, including

  information adduced through fact discovery, claim construction, expert discovery, and/or further

  analysis.

          141.   Upon information and belief, since at least the time of receiving the Original

  Complaint, Dish has induced and continues to induce others to infringe at least claims 1, 5, and 8

  of the ’602 Patent under 35 U.S.C. § 271(b) by, among other things, and with specific intent or

  willful blindness, actively aiding and abetting others to infringe, including but not limited to

  Dish’s partners and customers, whose use of the Accused Instrumentalities constitutes direct

  infringement of at least claims 1, 5, and 8 of the ’602 Patent.




                                                                                         Page 28 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 29 of 32 PageID #: 564



             142.    In particular, Dish’s actions that aid and abet others such as their partners and

  customers to infringe include distributing the Accused Instrumentalities and providing materials

  and/or services related to the Accused Instrumentalities. On information and belief, the Dish has

  engaged in such actions with specific intent to cause infringement or with willful blindness to the

  resulting infringement because Dish has had actual knowledge of the ’602 Patent and that its acts

  were inducing infringement of the ’602 Patent since at least the time of receiving the Original

  Complaint.

             143.    On information and belief, Dish’s infringement has been and continues to be

  willful.

             144.    Blue Spike has been harmed by Dish’s infringing activities.

                    COUNT VII – INFRINGEMENT OF U.S. PATENT NO. 9,104,842

             145.    The allegations set forth in the foregoing paragraphs 1 through 144 are

  incorporated into this Seventh Claim for Relief.

             146.    On August 11, 2015, the ’842 Patent was duly and legally issued by the United

  States Patent and Trademark Office under the title “Data Protection Method and Device.”

             147.    Blue Spike is the assignee and owner of the right, title and interest in and to the

  ’842 Patent, including the right to assert all causes of action arising under said patent and the

  right to any remedies for infringement of it.

             148.    Upon information and belief, Dish has and continues to directly infringe one or

  more claims of the ’842 Patent by selling, offering for sale, using, and/or providing and causing

  to be used products and/or services, specifically one or more Hopper, Hopper Duo, Hopper with

  Sling, Hopper 3, Wally, and/or Joey Receivers (the “Accused Instrumentalities”). (See Ex. 1.)

             149.    Upon information and belief, the Accused Instrumentalities perform a method for

  accessing functionality provided by an application software.
                                                                                             Page 29 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 30 of 32 PageID #: 565



         150.    The Accused Instrumentalities infringe and continues to infringe claim 1 of the

  ’842 Patent during the pendency of the ’842 Patent. See ʼ842 Patent Claim Chart, attached

  hereto as Exhibit N. Plaintiff notes that the ʼ842 Claim Chart and analysis constitute a

  preliminary and exemplary infringement analysis based on publicly available information.

  Plaintiff has not obtained discovery from Defendant, nor has Defendant disclosed any analysis in

  support of any purported non-infringement positions. Plaintiff hereby specifically reserves the

  right to supplement and/or amend the positions taken in this preliminary and exemplary

  infringement analysis, including with respect to literal infringement and infringement under the

  doctrine of equivalents, if and when warranted by further information obtained by Plaintiff

  during the pendency of litigation, including information adduced through fact discovery, claim

  construction, expert discovery, and/or further analysis.

         151.    Upon information and belief, since at least the time of receiving the Original

  Complaint, Dish has induced and continues to induce others to infringe at least claim 1 of the

  ’842 Patent under 35 U.S.C. § 271(b) by, among other things, and with specific intent or willful

  blindness, actively aiding and abetting others to infringe, including but not limited to Dish’s

  partners and customers, whose use of the Accused Instrumentalities constitutes direct

  infringement of at least claim 1 of the ’842 Patent.

         152.    In particular, Dish’s actions that aid and abet others such as their partners and

  customers to infringe include distributing the Accused Instrumentalities and providing materials

  and/or services related to the Accused Instrumentalities. On information and belief, the Dish has

  engaged in such actions with specific intent to cause infringement or with willful blindness to the

  resulting infringement because Dish has had actual knowledge of the ’842 Patent and that its acts




                                                                                         Page 30 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 31 of 32 PageID #: 566



  were inducing infringement of the ’842 Patent since at least the time of receiving the Original

  Complaint.

             153.   On information and belief, Dish’s infringement has been and continues to be

  willful.

             154.   Blue Spike has been harmed by Dish’s infringing activities.

                                             JURY DEMAND

             Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Blue Spike demands a trial

  by jury on all issues triable as such.

                                           PRAYER FOR RELIEF

             WHEREFORE, Plaintiff Blue Spike demands judgment for itself and against Dish as

  follows:

             A.     An adjudication that Dish has infringed the ʼ246, ʼ295, ʼ408, ʼ116, ʼ011, ʼ602, and

  ʼ842 Patents;

             B.     An award of damages to be paid by Dish adequate to compensate Blue Spike for

  Dish’s past infringement of the ʼ246, ʼ295, ʼ408, ʼ116, ʼ011, ʼ602, and ʼ842 Patents, and any

  continuing or future infringement through the date such judgment is entered, including interest,

  costs, expenses and an accounting of all infringing acts including, but not limited to, those acts

  not presented at trial;

             C.     A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

  Blue Spike’s reasonable attorneys’ fees; and

             D.     An award to Blue Spike of such further relief at law or in equity as the Court

  deems just and proper.




                                                                                         Page 31 of 32
Case 1:18-cv-01512-LPS-CJB Document 27 Filed 10/12/18 Page 32 of 32 PageID #: 567




  Dated: October 12, 2018                     DEVLIN LAW FIRM LLC


                                              /s/ Timothy Devlin
                                              Timothy Devlin (No. 4241)
                                              James Lennon (No. 4570)
                                              1306 N. Broom St., 1st Floor
                                              Wilmington, Delaware 19806
                                              Telephone: (302) 449-9010
                                              Facsimile: (302) 353-4251

                                              Attorneys for Plaintiff Blue Spike LLC




                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that all counsel of record who are deemed to have

  consented to electronic service are being served with a copy of this document on October 12, 2018.

                                                              /s/ Timothy Devlin
                                                              Timothy Devlin




                                                                                       Page 32 of 32
